DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments in the reply filed on January 07, 2021 are acknowledged and have been fully considered. Claims 1, 5-6, 11-13, and 15 are pending. Claims 1, 5-6, 11, and 15 are under consideration in the instant office action. Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. Claims 2-4, 7-10, and 14 are cancelled.  Applicant amended claim 1 by incorporating a limitation reciting “and wherein the weight ratio of the surfactant to the Enzautamide lies in the range of 3:1 to 1:5. Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Objections/Rejections Maintained
Claim Objections
Claims 5-6, 11, and 15 are objected to because of the following informalities:  The term “Claim” in the claim recitations is capitalized in the middle of a sentence.  Appropriate correction is required.
Note: The examiner reminds Applicant the fact that Applicant bears the burden of according responding to any objection/rejections raised by the office. Applicant is requested to respond to the above maintained objection in the next response. 
Claim Rejections - 35 USC § 103
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1, 5-6, 11, and 15 remain rejected under 35 U.S.C. 103 as being unpatentable Grahek et al. (US 2012/0088774, newly cited) and Lorenz et al. (US 20140100256, previously provided to applicant).
Applicant Claims

Applicant claims a solid pharmaceutical composition
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Grahek et al. teach an adsorbate comprising an active pharmaceutical ingredient (API) being practically insoluble in water associated with a particulate and/or porous carrier, wherein the adsorbate is prepared by using a non-polar solvent or a mixture of non-polar solvents, and wherein essentially no API is in the form of precipitates, particles or crystals (see claim 1). The adsorbate according to claim 1 wherein the API is in amorphous form (see claim 2). The adsorbate according to claim 1 wherein the API is in amorphous form (see claim 4). The adsorbate according to claim 1, wherein the amount of the API in the adsorbate is in the range of 0.01 to 40 wt.-% (see claim 5). The dosage form according to claim 7, wherein the amount of the adsorbate in the pharmaceutical composition is in the range of 1 to 95 wt. % (see claim 8). The carrier according to the present invention is a particulate and/or porous carrier, which means  With respect to the present invention, all APIs that are practically insoluble in water can be used. For instance, the API can be selected from the group consisting of proteins, peptides, nucleotides, anti-obesity drugs, nutraceuticals, corticosteroids, elastase inhibitors, anti-fungals, oncology therapies, anti-emetics, analgesics, cardiovascular agents, anti-inflammatory agents, anthelmintics, anti-arrhythmic agents, antibiotics, anticoagulants, antidepressants, antidiabetic agents, antiepileptics, antihistamines, antihypertensive agents, antimuscarinic agents, antimycobacterial agents, antineoplastic agents, antiretroviral drugs from the protease inhibitor class, immunosuppressants, antithyroid agents, antiviral agents, anxiolytics, sedatives, astringents, beta-adrenoreceptor blocking agents, blood products and substitutes, cardiac inotropic agents, contrast media, corticosteroids, cough suppressants, diagnostic agents, diagnostic imaging agents, diuretics, dopaminergics, haemostatics, immunological agents, lipid regulating agents, muscle relaxants, non-steroidal anti-inflammatory drugs (NSAIDs), parasympathomimetics, parathyroid calcitonin and bisphosphonates, prostaglandins, radio-pharmaceuticals, sex hormones, anti-allergic agents, stimulants and anorectics, sympathomimetics, thyroid agents, vasodilators, and xanthines. Preferably, the API within the meaning of the present invention is tadalafil, fenofibrate, cholecalciferol (vitamin D), simvastatin, NSAIDs such as naproxen and ibuprofen, megestrol acetate, ritonavir (HIV protease inhibitor), or ciclosporin, and more preferably, the API is tadalafil. Further particularly preferred, the API is selected from the group consisting of tadalafil,  Additionally, the adsorbates according to the present invention may contain water soluble agents. These water soluble agents are soluble in the solvent used for the preparation of the adsorbates according to the present invention. Preferred water soluble agents are propylene glycol, triethyl citrate, polysorbates and polyethylene glycol 400 (see paragraph 0048). The adsorbate according to any of the preceding items wherein the carrier is silicon dioxide, preferably in the form of colloidal silicon dioxide or porous silica. The adsorbate according to any of the preceding items wherein the amount of API in the adsorbate is in the range of 0.01 to 40 wt.-%, preferably in the range of 0.1 to 30 wt.-%, more preferably in the range of 1 to 30 wt.-%, and even more preferably in the range of 10 to 30 wt.-% (respectively in % by weight relative to the whole adsorbate). The adsorbate according to any of the preceding items wherein the adsorbate further contains one or more substances selected from the group consisting of water soluble agents, preferably the water soluble agents are selected from the group consisting of propylene glycol, triethyl citrate, polyethylene glycol 400, and polysorbate. Preferably, the adsorbate only contains the carrier, the API and said water soluble agent(s). This means that the adsorbate is prepared by using the carrier, solvent, API and the water soluble agent(s). Further preferred, the adsorbate contains only one water soluble agent, preferably one water soluble agent selected from the group consisting of propylene glycol, triethyl citrate, polyethylene glycol 400, and polysorbate. Even further preferred the amount of water soluble agent(s) that is used for preparing the adsorbate is less than 50 wt.-%, further preferred 30 wt.-% or less based on the amount of API that is used for preparing the adsorbate (see paragraph 0023). A dosage form according to the present invention can be any pharmaceutically suitable dosage form, preferably in a solid form, including tablets, capsules (soft or hard capsules), caplets, lozenges, and sachets. A dosage form according to the present invention is preferably in the form of a tablet. Furthermore the dosage form can comprise a coating. Suitable coatings are known in the art, e.g. film coatings, usually applied for colouring purposes. Furthermore, the dosage form can be a floating dosage form (FDF) (see paragraph 0064). The present invention furthermore relates to a process for the preparation of a dosage form according to the invention comprising the steps of: a) providing a mixture of the adsorbate according to the invention and the excipient/-s, b) fine-milling of the mixture of step (a) and preferably mixing the fine milled mixture of step (a) with excipients, preferably with excipients as defined in item (7), or co-milling or fine dispersing of the mixture of step (a) with excipients, preferably with excipients as defined in item (7), preferably in an impact-mill, c) formulation of the mixture of step (b) into a dosage form. For step (c), preferably a dry granulation process is used. In case of formulations with a concentration of adsorbate of 20% (wt./wt.) or less (amount of adsorbate per amount of dosage form), preferably direct compression is employed. If concentration of adsorbate is more than 20% preferably a dry granulation process is employed (see paragraph 0060).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Grahek et al. is silent with respect to enzalutamide. This deficiency is cured by the teachings of Lorenz et al.
Lorenz et al. teach a formulations of enzalutamide and their use for treating hyperproliferative disorders (see abstract). Enzalutamide is used as an agent for treating castration-resistant prostate cancer. Enzalutamide is provided commercially as a soft capsule (brand name "XTANDI.RTM.") filled with a liquid comprising 40 mg of enzalutamide per one a suitable single tablet of reasonable size comprising the prescribed amount of enzalutamide and having suitable and advantageous solubility and/or dissolution stability and absorption would be advantageous as a suitable alternative to soft capsules (paragraph 0005). In some embodiments, compositions provide in an aqueous use environment a enzalutamide concentration versus time Area Under The Curve (AUC.sub.90), for any period of at least 90 minutes between the time of introduction into the use environment and about 270 minutes following introduction to the use environment, that is at least 2-fold the AUC.sub.90 of a control composition comprising an equivalent quantity of undispersed crystalline enzalutamide. In some embodiments, the compositions provide in an aqueous use environment a concentration versus time AUC.sub.90, for any period of at least 90 minutes between the time of introduction into the use environment and about 270 minutes following introduction to the use environment, that is at least about 5-fold, in some embodiments at least about 10-fold, that of a control composition as described above. Such large enhancements in aqueous concentration versus time AUC.sub.90 values are surprising given the extremely low aqueous solubility and hydrophobicity of enzalutamide (paragraph 0039). A pharmaceutical composition comprising a solid dispersion containing enzalutamide and a polymer, wherein the polymer is 0.5 to 7 parts by weight, with respect to 1 part by weight of the enzalutamide (see claim 1). The pharmaceutical composition according to claim 1, wherein enzalutamide is an amorphous state (see claim 2). The surfactants may comprise up to 5% of the composition (paragraph 0122). Additionally Lorenz clearly disclose Compositions may contain from about 1 to about 80 wt % enzalutamide, depending on the dose of the drug and the effectiveness of the concentration-typically less than about 75 wt %. In some embodiments, dispersions comprise greater than 20 wt % and less than 75 wt % enzalutamide. In some embodiments, dispersions comprise greater than 25 wt % and less than 75 wt % enzalutamide. In some embodiments, dispersions comprise greater than 50 wt % and less than 70 wt % enzalutamide (paragraph 0031). In some embodiments, compositions provide in an aqueous use environment a enzalutamide concentration versus time Area Under The Curve (AUC.sub.90), for any period of at least 90 minutes between the time of introduction into the use environment and about 270 minutes following introduction to the use environment, that is at least 2-fold the AUC.sub.90 of a control composition comprising an equivalent quantity of undispersed crystalline enzalutamide. In some embodiments, the compositions provide in an aqueous use environment a concentration versus time AUC.sub.90, for any period of at least 90 minutes between the time of introduction into the use environment and about 270 minutes following introduction to the use environment, that is at least about 5-fold, in some embodiments at least about 10-fold, that of a control composition as described above. Such large enhancements in aqueous concentration versus time AUC.sub.90 values are surprising given the extremely low aqueous solubility and hydrophobicity of enzalutamide (paragraph 0039).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize the solid adsorbate composition of Grahek et al. for enzalutamide delivery because Garhek et al. teach that with respect to the present invention, all APIs that are practically insoluble in water can be used while Lorenz et al. clearly teach that enzalutamide has extremely low aqueous solubility and hydrophobicity (paragraph 0039). Garhek et al. teach for instance, the API can be selected from the group consisting of proteins, peptides, nucleotides, anti-obesity drugs, nutraceuticals, corticosteroids, elastase inhibitors, anti-fungals, oncology therapies, anti-emetics, analgesics, cardiovascular agents, anti-inflammatory agents, anthelmintics, anti-arrhythmic agents, antibiotics, anticoagulants, antidepressants, antidiabetic agents, antiepileptics, antihistamines, antihypertensive agents, antimuscarinic agents, antimycobacterial agents, antineoplastic agents, antiretroviral drugs from the protease inhibitor class, immunosuppressants, antithyroid agents, antiviral agents, anxiolytics, sedatives, astringents, beta-adrenoreceptor blocking agents, blood products and substitutes, cardiac inotropic agents, contrast media, corticosteroids, cough suppressants, diagnostic agents, diagnostic imaging agents, diuretics, dopaminergics, haemostatics, immunological agents, lipid regulating agents, muscle relaxants, non-steroidal anti-inflammatory drugs (NSAIDs), parasympathomimetics, parathyroid calcitonin and bisphosphonates, prostaglandins, radio-pharmaceuticals, sex hormones, anti-allergic agents, stimulants and anorectics, sympathomimetics, thyroid agents, vasodilators, and xanthines. Preferably, the API within the meaning of the present invention is tadalafil, fenofibrate, cholecalciferol (vitamin D), simvastatin, NSAIDs such as naproxen and ibuprofen, megestrol acetate, ritonavir (HIV protease inhibitor), or ciclosporin, and more preferably, the API is tadalafil. Further particularly preferred, the API is selected from the group consisting of tadalafil, simvastatin, lovastatin and fenofibrate. The meaning of the term "practically insoluble in water" is explained below (paragraph 0020). It must be recognized that enzalutamide is an anti-cancer agent which is also covered by the broader teachings of Garhek et al. One of ordinary skilled in the art would have been motivated to utilize the solid adsorbate formulation system to deliver enzalutamide because Garhek et al. clearly teach that , all APIs that are practically insoluble in water can be used in its solid adsorbate composition while Lorenz et al. clearly teach that enzalutamide has extremely low aqueous solubility and hydrophobicity (paragraph 0039). The amount of the ingredients are result effective parameters. They are optimizable parameters. In the case where the claimed ranges of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). With regard to the limitation of instant claim 5 since the combination teachings of Garhek et al. and Lorenz et al. meet the claimed structure, the composition of the prior art would necessarily exhibit the recited release profile. The release profile is an innate property of the composition. With regard to the limitation of claim 15 a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Garhek et al. and Lorenz et al. because both 
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Response to Applicant’s arguments
Applicant argues that while the pharmaceutical composition includes a surfactant, the amount of surfactant is relatively small as compared to the amount typically used with an active ingredient such as Enzalutamide. Typically, it has been believed that much larger proportions of surfactant - measured relative to the active Enzalutamide - would be needed to improve the dissolution of Enzalutamide. The present inventors, however, as surprisingly discovered that the dissolution of the Enzalutamide may be significantly improved with a small addition of surfactant - again measured relative to the amount of the active Enzalutamide. This is demonstrated in the disclosure of the present application at Examples 3-8, and especially Example 11. This beneficial and presently claimed weight ratio of surfactant to Enzalutamide is in no way suggested by the presently cited prior art references. Neither reference suggests a composition comprising Enzalutamide and a surfactant, wherein the weight ratio of the surfactant to the Enzalutamide lies in a range of 3:1 to 1:5. The primary reference Grahek makes a passing mention of surfactants such as polysorbates and PEG 400, but Grahek provides no information about an appropriate amount for the surfactant. Significantly, no surfactant is disclosed in the working examples of Grahek. These deficiencies in Grahek are not cured by Lorenz. At paragraph 122, Lorenz offers a comment that the overall amount of surfactant in his composition may be up to 5%. However, Lorenz still provides no information about the weight ratio of the surfactant to the active ingredient in the composition.
The above assertions are not found persuasive because first just considering the primary reference alone Grahek clearly teach that the adsorbate according to any of the preceding items wherein the amount of API in the adsorbate is in the range of 0.01 to 40 wt.-%, preferably in the range of 0.1 to 30 wt.-%, more preferably in the range of 1 to 30 wt.-%, and even more preferably in the range of 10 to 30 wt.-% (respectively in % by weight relative to the whole adsorbate). Further preferred, the adsorbate contains only one water soluble agent, preferably one water soluble agent selected from the group consisting of propylene glycol, triethyl citrate, polyethylene glycol 400, and polysorbate. Even further preferred the amount of water soluble agent(s) that is used for preparing the adsorbate is less than 50 wt.-%, further preferred 30 wt.-% or less based on the amount of API that is used for preparing the adsorbate (see paragraph 0023). Based on the 30% water soluble agent such as polysorbate (i.e. surfactant) and 10 to 30% API, the examiner calculates a ratio of surfactant to active of 3:1 to 1:1 which falls within the instantly claimed range for the weight ratio of surfactant to API which is fully applicable to Enzalutamide. Furthermore considering Lorenz et al. it is clear that Lorenz et al. teach that the surfactants may comprise up to 5% of the composition (paragraph 0122). Additionally Lorenz clearly disclose compositions may contain from about 1 to about 80 wt % enzalutamide, depending on the dose of the drug and the effectiveness of the concentration-enhancing polymer. Enhancement of aqueous enzalutamide concentrations and relative bioavailability are typically best at low enzalutamide levels in the dispersion, typically less than about 75 wt %. In some embodiments, dispersions comprise greater than 20 wt % and less than 75 wt % enzalutamide. In some embodiments, dispersions comprise greater than 25 wt % and less than 75 wt % enzalutamide. In some embodiments, dispersions comprise greater than 50 wt % and less than 70 wt % enzalutamide (paragraph 0031). Based on the 5% surfactant and 20% enzalutamide, the examiner calculates a ratio of surfactant to active of 1:4 which falls within the instantly claimed range for the weight ratio of surfactant to enzalutamide. The amount and ratio of the ingredients are result effective parameters. They are within the purview of one of ordinary skill in the art to optimize them. In the case where the claimed ranges of ingredients and ratios of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/TIGABU KASSA/Primary Examiner, Art Unit 1619